Citation Nr: 1426386	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-39 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to additional nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran had active service from August 1950 to June 1952. 

This appeal arises from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted entitlement to nonservice-connected disability pension benefits with aid and attendance, effective June 10, 2008.

In a January 2011 rating decision, the RO denied the Veteran's service connection claim for posttraumatic stress disorder (PTSD).   He did not express disagreement with the denial.  The PTSD claim is not in appellate status.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.   A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran has been in receipt of nonservice-connected pension benefits with aid and attendance since June 2008.  During his April 2014 hearing, the Veteran indicated that his financial status had changed since being awarded these benefits.   

Under the law, the maximum annual rate of improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  A higher level of pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  

After the April 2014 hearing, the undersigned VLJ left the record open to allow the Veteran to submit evidence regarding his current financial situation, but no such evidence has been received.  Because the issue on appeal here is controlled by the Veteran's level of annual income, remand is necessary to obtain any updated financial information.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran any and all forms required to assess his current financial status, including a VA Form 5655, Financial Status Report.  Ask that he complete and return these forms with the necessary data concerning the years 2009, forward.  

2.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



